Citation Nr: 1421299	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 until October 1969, including service in the Republic of Vietnam.  His awards include the Combat Action Ribbon.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA concedes that the Veteran was exposed to herbicides in service in Vietnam.  In the case of such a veteran, service incurrence for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is presumed if manifested to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.

VA treatment records show a current diagnosis of non-obstructive coronary artery disease.  

The Veteran was afforded a VA examination in August 2012, with an addendum opinion provided in November 2012.  The examiner determined the Veteran's cardiac condition did not meet the definition of ischemic heart disease.  However, the VA examiner noted that the Veteran had plaque that was diffuse and mild to moderate.

Subsequent to the November 2012 addendum opinion, the Veteran contended that his condition increased in severity.  Given these circumstances, the Veteran should be afforded a new VA cardiology examination to determine whether his coronary artery disease has become manifest to a degree of 10 percent or more.

Additionally, any relevant VA and non-VA medical reports should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his coronary artery disease.  After receiving any authorization deemed appropriate, obtain the Veteran's VA and non-VA medical reports pertaining to his coronary artery disease.  All efforts to obtain any and all identified records should be fully documented in the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any coronary artery disease symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding medical records and lay evidence with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature of any coronary artery disease.  The claims folder should be made available to, and reviewed by, the examiner prior to the examination.  All indicated tests should be performed and all symptoms attributable to coronary artery disease should be reported in detail, including the Veteran's workload in METs.  Whether continuous medication is required for coronary artery disease also should be noted.  

4.  Thereafter, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), to include consideration of all evidence received since the most recent SOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


